Citation Nr: 9923668	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1983 to July 
1983 and from November 1990 to June 1991, with intervening 
and subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied the veteran's 
claims of entitlement to service connection for PTSD, major 
depression and a personality disorder.


FINDINGS OF FACT

1.  In a September 1995 unappealed decision, the RO denied 
entitlement to service connection for PTSD. 

2.  The evidence received since the RO's September 1995 
decision is not probative of the issue at hand, and is not 
material.

3.  It has not been shown that the veteran had major 
depression during service or during the most recent VA 
examination.

4.  A personality disorder is a developmental defect which is 
not a disease or injury within the meaning of application 
legislation governing claims for service connection.


CONCLUSIONS OF LAW

1.  The RO's September 1995 decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105(b), (c) (West 1991).

2.  New and material evidence has not been received since the 
RO's September 1995 decision denying the appellant's claim 
for PTSD, and the claim for PTSD is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  Major depression was not incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

4.  Service connection may not be granted for the veteran's 
personality disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303(c), 4.9 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a September 
1995 decision, the RO denied a claim of entitlement to 
service connection for PTSD.  A review of that determination 
reveals that the RO essentially found that the submitted 
evidence did not show that the veteran had a clear diagnosis 
of PTSD, or that any claimed stressor had been verified.  
Although a timely notice of disagreement was received, and a 
statement of the case was issued in December 1995, a 
substantive appeal was not received.  38 U.S.C.A. 
§ 7105(b),(c).  In February 1997, in response to the 
veteran's correspondence, the RO notified the veteran that 
its September 1995 decision denying her claim for PTSD was 
determined to have become final. However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

In August 1996, the RO received the veteran's application to 
reopen her PTSD claim.  Additional evidence was subsequently 
obtained, and in November 1997, the RO apparently reopened 
the veteran's PTSD claim and denied it on the merits.  The 
veteran has appealed.  However, despite the RO's denial of 
this claim on the merits, the Board must consider whether new 
and material evidence has been submitted before it can 
consider whether or not it is well grounded.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For the reasons 
provided below, the Board finds that new and material 
evidence has not been submitted to reopen the veteran's claim 
of service connection for PTSD. 

After reviewing the record from a longitudinal perspective, 
the Board disagrees with the RO's determination, and finds 
that no new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  See 
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's September 1995 decision.

In this regard, the veteran asserted that she had PTSD as a 
result of several stressors which took place during her 
service in Southeast Asia, to include her allegations of 
harassment over an affair she was having with a sergeant in 
her unit.  The RO denied the veteran's claim in September 
1995, determining that a clear diagnosis of PTSD had not been 
submitted, and that there was no verified stressor to support 
a diagnosis of PTSD.  

The Board notes that although the claims file now includes 
records from the Mental Health Center of North Iowa, Inc. 
(MHCNI), dated in October 1994, records of VA outpatient 
treatment, dated between 1995 and 1998, and a VA PTSD 
examination report, dated in April 1998, none of these 
reports contain a diagnosis of PTSD.  

The only other pertinent evidence received since the RO's 
September 1995 decision are written statements from the 
veteran, and a statement from a soldier (identified herein as 
"J.A.") who served with the veteran in the Persian Gulf.  
In her statements, the veteran argues that she has PTSD as a 
result of stressors which took place during her service in 
the Persian Gulf, to include harassment based on her affair 
with a sergeant, unwarranted counseling statements, and being 
restricted to her tent for a time.  J.A. stated that the 
veteran had become a changed person during her service in the 
Persian Gulf, that she was the target of sarcastic and 
derisive comments with regard to her sex life, that she was 
always on restriction for something, and that she received at 
least one counseling statement "for not knowing where she 
was." 

The submitted evidence shows that the veteran argues that she 
has PTSD as a result of her service, and that J.A. 
essentially states that the veteran became depressed during 
her service and was the target of unkind comments.  However, 
as laypersons, the veteran and J.A. are not competent to give 
a medical opinion on the veteran's diagnosis.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 
211 (1993). 

The submitted evidence does not contain competent evidence 
showing that the veteran has PTSD.  The Board therefore finds 
that the submitted evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156; Hodge, supra.  

Based on the foregoing, the Board concludes that the evidence 
submitted subsequent to the RO's September 1995 decision is 
not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claim for entitlement to service connection for PTSD.  As 
such, the RO's September 1995 denial of the veteran's claim 
remains final.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996);  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


II.  Service Connection - Major Depression

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for major 
depression is plausible and capable of substantiation and are 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The Board finds that a preponderance of the evidence shows 
that the veteran does not have major depression.  The Board 
initially notes that the veteran's service medical records 
include an undated entrance examination report, and three 
subsequent examination reports, dated in March 1986, January 
1990 and April 1991, respectively, which show that the 
veteran's psychiatric condition was clinically evaluated as 
normal.  The remainder of the service medical records are 
silent as to complaints, treatment or a diagnosis involving a 
psychiatric disorder. 

The claims file includes records from the Mental Health 
Center of North Iowa, Inc. (MHCNI), dated in October 1994, VA 
outpatient treatment reports, dated in 1995, a Persian Gulf 
Registry examination report, dated in March 1995, a June 1995 
VA psychological evaluation report, and a VA examination 
report, dated in April 1995.  These records show that the 
veteran was given Axis I diagnoses that included major 
depressive disorder, and dysthymia.  Other diagnoses included 
adjustment disorder with anxiety and depression (having to 
adjust to the possibility of leaving the public assistance 
system) and partner relationship problems.  

A VA PTSD examination report, dated in April 1998, shows that 
the examiner determined that the veteran did not have an Axis 
I diagnosis.  The Axis V diagnosis was a Global Assessment of 
Functioning (GAF) score of 78, with a score of 78 for the 
past year.  The report noted, in part, that the veteran had 
returned from a two-week National Guard training assignment 
the day before her examination.  She reported that the 
training had been "laid back," and that she had been 
"emotionally comfortable" during her training.  The report 
further noted that the veteran reported that she was sleeping 
at least seven hours per day, that her appetite was good, and 
that the examiner indicated that she had "no significant 
nightmares or bad dreams, nor does she have flashbacks 
precipitated by inner thoughts or triggered by outside 
stimuli." 

The Board finds that service connection for major depression 
is not warranted.  In particular, the April 1998 VA 
examination report indicates that the veteran does not have 
major depression.  This report is the most recent evidence of 
the veteran's psychiatric condition, and it appears to have 
all necessary indicia of reliability, to include being based 
on a review of the veteran's C-file, an account of the 
veteran's life history and subjective complaints, and 
objective clinical findings.  A review of this report also 
shows that the examiner carefully and thoroughly explained 
his conclusions.  The Board further notes that its conclusion 
is supported by the fact that VA psychological testing 
performed in June 1995 (subsequent to the aforementioned 
reports which indicate that the veteran has major depression 
or dysthymia) was invalid, and thus failed to confirm a 
diagnosis of either major depression or dysthymia.  In this 
regard, the examiner in the April 1998 VA examination report 
noted that one of the possible reasons for the invalidity of 
this psychological testing was that the veteran had a 
tendency to over-report psychopathology.  Finally, there is 
significant evidence indicating that the veteran's 
psychiatric symptomatology is due to a personality disorder.  
This evidence includes a MHCNI report, dated in October 1994, 
and the VA examination report, dated in April 1995, which 
contain Axis II diagnoses of personality disorder, not 
otherwise specified, and "immature personality with anxiety 
and obsessional thinking," respectively, and a notation in 
the June 1995 VA psychological evaluation report that there 
is "considerable evidence for some personality 
disturbance."  

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have major depression.  Accordingly, the Board finds that 
service connection for major depression is not warranted.

While the Board has considered the written testimony of the 
veteran, and the lay statement of J.A., the Board points out 
that although these arguments and reported symptoms have been 
noted, the issues in this case ultimately rest upon 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis.  As lay persons untrained in the 
fields of medicine and psychiatry, the veteran and J.A., are 
not competent to offer such opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Board has determined that service connection 
for major depression is not warranted.  To that extent, the 
lay statements to the contrary are unsupported by persuasive 
evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.   Personality Disorder

The veteran has essentially asserted that the demands of 
military life caused her to develop a personality disorder 
during service, or, in the alternative, aggravated  a 
preexisting personality disorder.  The veteran's service 
medical records are entirely silent as to a personality 
disorder.  Post-service medical records include records from 
a private health care provider, MHCNI, dated in October 1994, 
and a VA examination report, dated in April 1995, which 
contain Axis II diagnoses of personality disorder, not 
otherwise specified, and "immature personality with anxiety 
and obsessional thinking," respectively. 

The U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(Court) has held that, where the law and not the evidence is 
dispositive of a veteran's claim, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In this case, applicable regulations and case 
law provide that a personality disorder is not a disability 
for which VA disability compensation benefits may be awarded.  
38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510 
(1996); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
Accordingly, entitlement to service connection for a 
personality disorder is not established.


ORDER

New and material evidence has not been presented to reopen 
the claim for PTSD; the claim for PTSD is not reopened.

Entitlement to service connection for major depression and a 
personality disorder is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

